Dismissed and Memorandum Opinion filed June 23, 2005








Dismissed and Memorandum Opinion filed June 23, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00471-CV
____________
 
DEVIN KEITH
GRANTOM, Appellant
 
V.
 
DEBORAH
GRANTOM, Appellee
 

 
On Appeal from the
247th District Court
Harris County,
Texas
Trial Court Cause No. 03‑51777
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed May 11, 2004 .  To date, our records show that appellant has
neither established indigence nor  paid
the $125.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same). 




After being notified that this appeal was
subject to dismissal, appellant did not adequately respond. 
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed June 23, 2005.
Panel consists of Justices Fowler,
Edelman and Seymore.